             Case 1:19-cv-00571 Document 1 Filed 01/18/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKIP NALL,

                                Plaintiff,                    Docket No. 1:19-cv-00571

        - against -                                           JURY TRIAL DEMANDED

 DISCOVERY COMMUNICATIONS, LLC

                                Defendant.


                                          COMPLAINT

       Plaintiff Skip Nall (“Nall” or “Plaintiff”) by and through his undersigned counsel, as and

for his Complaint against Defendant Discovery Communications, LLC (“Discovery” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the jungle journey bridge, owned and registered by Nall, a

professional photographer. Accordingly, Nall seeks monetary relief under the Copyright Act of

the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
              Case 1:19-cv-00571 Document 1 Filed 01/18/19 Page 2 of 5



                                             PARTIES

       5.      Nall is a professional photographer in the business of licensing his photographs

for a fee having a usual place of business at 1411 11th Street W, Bradenton, Florida 34205.

       6.      Upon information and belief, Discovery is a foreign limited liability company

duly organized and existing under the laws of the State of Delaware with a place of business at

850 3rd Avenue, New York, New York 10022. Upon information belief, Discovery is registered

with the New York State Division of Corporations to do business in New York. At all times

material, hereto, Discovery has produced the show My Lottery Dream Home on HGTV (the “TV

Show”) and has owned and operated the URL: www.HGTV.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Nall photographed the jungle journey bridge (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Nall is the author of the Photograph and has at all times been the sole owner of all

right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VAu 1-038-000.

       B.      Defendant’s Infringing Activities

       10.     Discovery ran the Photograph during an episode of the TV Show. Discovery then

placed the TV Show on the Website. See: https://www.hgtv.com/shows/my-lottery-dream-

home/episodes/vegas-dream-home. A screenshot of the Photograph on the TV and Website is

attached hereto as Exhibit B.
                Case 1:19-cv-00571 Document 1 Filed 01/18/19 Page 3 of 5



          11.    Discovery did not license the Photograph from Plaintiff for its TV Show or

Website, nor did Discovery have Plaintiff’s permission or consent to publish the Photograph on

its TV Show or Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.    Discovery infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Discovery is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).
             Case 1:19-cv-00571 Document 1 Filed 01/18/19 Page 4 of 5



       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Discovery be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 18, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
                                                              By: /s/Richard Liebowitz
                                                              Richard Liebowitz
                                                              11 Sunrise Plaza, Suite 305
                                                              Valley Stream, New York 11580
                                                              Tel: (516) 233-1660
Case 1:19-cv-00571 Document 1 Filed 01/18/19 Page 5 of 5



                                    RL@LiebowitzLawFirm.com

                                    Attorneys for Plaintiff Skip Nall
